66DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29,31-32, 33-34,36, 37-38, 40-41, 42-43, 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 2014/0218378) in view of Singh et al. (US 2017/0109859), further in view of Cheng et al. (US 2018/0308439).
As to Claim 28, Roh et al. discloses A system comprising: a display device (fig.1,3- display 3); and 
circuitry to: signal the display device to cause the display device to accept a selective update region at a first time corresponding to a start of a frame (para.0051- 0055, 0063, 0068-  update region to be updated is the partial frame (read as selective update region), determined when a first input address is the full frame start address and last input address is not the full frame end address (read as time corresponding to start of a frame), and data corresponding to the update region is transmitted to the display device 3)
the display device to perform self-refresh based on the selective update region at a second time after the first time, 
the selective update region associated with at least one set of coordinates (para.0068- determines that the update region is the partial frame when the first input address is the full frame start address, a last input address is not the full frame end address, and input addresses between the first and last input addresses are linear); and 
transmit the selective update region to the display device via an embedded DisplayPort interface at the first time corresponding to the start of the frame (para.0055-data corresponding to the update region is transmitted to the display; 0075- CPU controls the display controller to update the update region, e.g., the partial frame on the display device).
Roh et al. discloses where the display is configured to refresh only the partial frame when the interrupt signal is provided (para.0020) and where signals and data transmitted to and received from the display device a via transmitter (para.0046), but does not expressly disclose the display device to perform self-refresh based on the selective update region at a second time after the first time; and an embedded DisplayPort interface.
Singh et al. discloses the display device to perform self-refresh based on the selective update region at a second time after the first time (fig.1-para.0024, 0026, 0029, 0030- updated portion is refreshed by the display panel; para.0031-0032- updated portion are refreshed by the display panel during next refresh cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Roh et al. with the teachings of Singh et al., the motivation being to achieve reduction in power consumption during a refresh cycle (para.0009; 0043- Singh).
Roh et al. in view of Singh et al. do not expressly disclose an embedded DisplayPort interface.
Cheng et al. discloses an embedded DisplayPort interface for transmitting data to the display panel (para. 0029, 0040,0042, 0052-0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roh et al. in view of Singh 

As to Claim 29, Roh et al. in view of Singh et al., as modified by Cheng et al., disclose wherein the circuitry is to enter a sleep state after transmission of the selective update region to the display device (Cheng-para.0025, 0032).

As to Claim 31, Roh et al. in view of Singh et al., as modified by Cheng et al disclose wherein the circuitry is to transition out of a sleep state prior to the time corresponding to the start of the frame (Chen-para.0041-0042- when exits the self-refresh mode, the Tcon is waken up and data of next frame is sent to the Tcon).

As to Claim 32, Roh et al. in view of Singh et al., as modified by Cheng et al disclose wherein the display device is a display panel (Roh- fig.1,3- display 3).

As to Claim 33, Roh et al. discloses A display controller comprising: memory (fig.1-external memory 2-para.0038, 0048; ); and 
circuitry to: signal a display panel to cause the display panel to accept a selective update region at a first time corresponding to a start of a frame (para.0051- 0055, 0063, 0068-  update region to be updated is the partial frame (read as selective update region), determined when a first input address is the full frame start address and last input address is not the full frame end address (read as time corresponding to start of a frame), and data corresponding to the update region is transmitted to the display device 3),
 the display panel to perform self-refresh based on the selective update region at a second time after the first time, 
the selective update region associated with at least one set of coordinates (para.0068- determines that the update region is the partial frame when the first input address is the full frame start address, a last input address is not the full frame end address, and input addresses between the first and last input addresses are linear); and 
transmit the selective update region to the display panel via an embedded DisplayPort interface at the first time corresponding to the start of the frame (para.0055-data corresponding to the update region is transmitted to the display; 0075- CPU controls the display controller to update the update region, e.g., the partial frame on the display device).
Roh et al. discloses where the display is configured to refresh only the partial frame when the interrupt signal is provided (para.0020) and where signals and data transmitted to and received from the display device a via transmitter (para.0046), but does not expressly disclose the display panel to perform self-refresh based on the selective update region at a second time after the first time; and an embedded DisplayPort interface.
Singh et al. discloses the display device to perform self-refresh based on the selective update region at a second time after the first time (fig.1-para.0024, 0026, 0029, 0030- updated portion is refreshed by the display panel; para.0031-0032- updated portion are refreshed by the display panel during next refresh cycle).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Roh et al. with the teachings of Singh et al., the motivation being to achieve reduction in power consumption during a refresh cycle (para.0009; 0043- Singh).
Roh et al. in view of Singh et al. do not expressly disclose an embedded DisplayPort interface.
an embedded DisplayPort interface for transmitting data to the display panel (para. 0029, 0040,0042, 0052-0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roh et al. in view of Singh et al., with the teachings of Cheng et al., the motivation being to provide self-refresh mode with reduced power consumption. 

As to Claims 34, 36, 37-38, 40-41, 42-43, 45-46 have limitations similar to those of Claims 28-29, 31-32 and are met by the reference as set forth above.

Claims 30, 35, 39, 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 2014/0218378) in view of Singh et al. (US 2017/0109859), further in view of Cheng et al. (US 2018/0308439) and of Nath et al. (US 2011/0242116).
As to Claim 30, Roh et al. in view of Singh et al., as modified by Cheng et al., do not expressly disclose, but Nath et al. discloses: wherein the selective update region includes a plurality of scanlines, and the circuitry is to enter a sleep state after transmission of the plurality of scanlines to the display device (Nath-para.0022-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roh et al. in view of Singh et al., as modified by Cheng et al, with the teachings of Nath et al., the motivation being to save additional power.

As to Claims 35, 39, 44 have limitations similar to those of Claims 30 and are met by the reference as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,33,37,42 have been considered but are moot because new grounds of rejection applied as necessitated by amendment.
Applicant’s arguments, filed 07/19/2021, with respect to 101 rejection of Claim 37, 42 have been fully considered and are persuasive.  The 101 rejection of claims 37, 42 (37-46) has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627